

Exhibit 10.2


FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
This FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”), dated as of August 28, 2019, is entered into by and among
the Lenders (as defined below) signatory hereto, BANK OF AMERICA, N.A., as
administrative agent and as security trustee for the Lenders (in such capacity,
“Agent”), CALLAWAY GOLF COMPANY, a Delaware corporation (“Parent”), CALLAWAY
GOLF SALES COMPANY, a California corporation (“Callaway Sales”), CALLAWAY GOLF
BALL OPERATIONS, INC., a Delaware corporation (“Callaway Operations”), OGIO
INTERNATIONAL, INC., a Utah corporation, (“Ogio”), TRAVISMATHEW, LLC, a
California limited liability company (“travisMathew”, and together with Parent,
Callaway Sales, Callaway Operations, and Ogio, collectively, “Existing U.S.
Borrowers”), JACK WOLFSKIN NORTH AMERICA, INC., a Delaware corporation (“New
Borrower” and together with the Existing U.S. Borrowers, collectively, “U.S.
Borrowers”), CALLAWAY GOLF CANADA LTD., a Canada corporation (“Canadian
Borrower”), JACK WOLFSKIN AUSRÜSTUNG FÜR DRAUSSEN GMBH & CO. KGAA, a partnership
limited by shares (Kommanditgesellschaft auf Aktien) under the laws of the
Federal Republic of Germany (“German Borrower”), CALLAWAY GOLF EUROPE LTD., a
company organized under the laws of England (registered number 02756321) (“U.K.
Borrower” and together with the Existing U.S. Borrowers, German Borrower, and
Canadian Borrower, collectively, “Existing Borrowers”; and the New Borrower
together with the Existing Borrowers, each individually a “Borrower” and
individually and collectively, jointly and severally, the “Borrowers”), and the
other Obligors party hereto.
RECITALS
A.    Existing Borrowers, the other Obligors party thereto, Agent, and the
financial institutions signatory thereto from time to time (each a “Lender” and
collectively the “Lenders”) have previously entered into that certain Fourth
Amended and Restated Loan and Security Agreement dated as of May 17, 2019 (as
amended, supplemented, restated and modified from time to time, the “Loan
Agreement”), pursuant to which the Lenders have made certain loans and financial
accommodations available to Existing Borrowers. Terms used herein without
definition shall have the meanings ascribed to them in the Loan Agreement.
B.    Pursuant to that certain Fee Letter, dated as of May 17, 2019 (as amended,
restated, supplemented or otherwise modified from time to the, the “Fee
Letter”), by and among Existing U.S. Borrowers and Agent, each Existing U.S.
Borrower has agreed to pay certain fees to Agent on the terms set forth therein;
C.    Obligors have requested that Agent and the Supermajority Lenders amend the
Loan Agreement, which Agent and the Supermajority Lenders are willing to do
pursuant to the terms and conditions set forth herein.
D.    Obligors are entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Agent’s or any
Lender’s rights or remedies as set forth in the Loan Agreement or any of the
other Loan Documents are being waived or modified by the terms of this
Amendment.




--------------------------------------------------------------------------------




AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Amendments to Loan Agreement.
(a)    New Borrower is hereby added as a co-borrower under the Loan Agreement
with the same force and effect as if New Borrower had duly executed and
delivered the Loan Agreement as a Borrower thereunder in addition to the
Existing Borrowers and agrees to all of the terms and provisions of the Loan
Agreement applicable to it as a “Borrower” and “U.S. Borrower” thereunder.
Without limiting the foregoing:
(i)    The definition of “Borrowers” in the preamble of the Loan Agreement is
hereby amended to include New Borrower in addition to the Existing Borrowers.
(ii)    The definition of “U.S. Borrowers” in the Loan Agreement is hereby
amended to include New Borrower in addition to the existing U.S. Borrowers.
(iii)    New Borrower and each of the existing U.S. Borrowers shall be jointly
and severally liable for all Obligations (and, for the avoidance of doubt, New
Borrower shall be deemed a U.S. Facility Guarantor, a Canadian Facility
Guarantor, a German Facility Guarantor, and a U.K. Facility Guarantor).
(iv)    Schedules 8.6.1 and 9.1.13 to the Loan Agreement are hereby amended and
restated in their entirely with the corresponding schedules attached hereto as
Exhibit A.
(v)    New Borrower hereby represents and warrants to Agent and the Lenders that
the representations and warranties applicable to Borrowers in the Loan Agreement
(after giving effect to the inclusions of New Borrower and the information set
forth in as Exhibit A hereto) are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date).
(vi)    New Borrower hereby agrees to perform all of the covenants and
agreements applicable to Borrowers and U.S. Borrowers in the Loan Agreement.
(vii)    Agent and the Lenders shall have all of the rights, remedies, interests
and powers as against New Borrower as provided to Agent and the Lenders in
relation to Borrowers and U.S. Borrowers in the Loan Agreement.
(viii)    To secure the prompt payment and performance of all Obligations
(including, without limitation, all Obligations of the Guarantors), New Borrower
hereby grants to Agent, for the benefit of the Secured Parties, a continuing
security interest in and Lien upon all Property of New Borrower, in which New
Borrower has rights, or the power to transfer rights, including all of the
following Property of New Borrower, whether now or in the future, and wherever
located:




--------------------------------------------------------------------------------




(1)    all Accounts;
(2)    all Goods, including Inventory, Equipment and fixtures;
(3)    all Deposit Accounts (including all cash, cash equivalents, financial
assets, negotiable instruments and other evidence of payment, and other funds on
deposit therein or credited thereto);
(4)    all securities accounts (including any and all Investment Property held
therein or credited thereto);
(5)    all General Intangibles, including Intellectual Property (including the
right to sue and recover for any and all past, present or future infringements
of, violations of, dilution of or other damages or injuries to any Intellectual
Property);
(6)    all monies, whether or not in the possession or under the control of
Agent, a Lender, or a bailee or Affiliate of Agent or a Lender, and any Cash
Collateral;
(7)    all Supporting Obligations;
(8)    all Instruments, Documents and Chattel Paper;
(9)    all Investment Property
(10)    all Letters of Credit (as defined in the UCC) and Letter-of-Credit
Rights;
(11)    all Commercial Tort Claims, including those shown on Schedule 9.1.24 to
the Loan Agreement;
(12)    all accessions to, substitutions for, and all replacements, products,
and cash and non-cash proceeds of the foregoing, including proceeds of and
unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any of the Property described in
Section 7.1.1(a) to the Loan Agreement; and
(13)    all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to any of
the Property described in Section 7.1.1(a) to the Loan Agreement.
(b)    Clause (b) of the definition of “Excluded Property” in Section 1.1 of the
Loan Agreement is hereby amended and restated in its entirety as follows:
“(b)    assets owned by any U.S. Domiciled Obligor on the date hereof or
hereafter acquired and any proceeds thereof that are subject to a Lien permitted
by Section 10.2.1(j) or Section 10.2.1(p) of the Credit Agreement to the extent
and for so long as the contract or other agreement in which such Lien is granted
(or the documentation providing for the Capital Lease, Off-Balance Sheet
Liability or purchase money obligation subject to such Lien) validly prohibits
the creation of any other Lien on such assets and proceeds;”
(c)    Section 12.2.1 of the Loan Agreement is hereby amended and restated in
its entirety as follows:




--------------------------------------------------------------------------------




“Lien Releases; Care of Collateral. Secured Parties authorize Agent to release
any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of an Asset Disposition which Borrowers
certify in writing to Agent is a disposition permitted hereunder or a Lien which
Borrowers certify is a Permitted Lien entitled to priority over Agent’s Liens
(and Agent may rely conclusively on any such certificate without further
inquiry); (c) that does not have, when aggregated with all other released
Collateral under this clause (c) in any calendar year, a book value greater than
$5,000,000; or (d) with the written consent of all Lenders. Secured Parties
authorize Agent to release or subordinate its Liens to any Lien permitted under
Section 10.2.1(j) or Section 10.2.1(p). Agent shall have no obligation to assure
that any Collateral exists or is owned by a Borrower, or is cared for,
protected, insured or encumbered, nor to assure that Agent’s Liens have been
properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.”
2.    Effectiveness of this Amendment. The following shall have occurred before
this Amendment is effective:
(a)    Amendment. Agent shall have received this Amendment, executed by Agent,
each Obligor and the Supermajority Lenders in a sufficient number of
counterparts for distribution to all parties.
(b)    Acknowledgement to the Intercreditor Agreement. Agent shall have received
the Acknowledgement to the Intercreditor Agreement, executed by New Borrower,
and acknowledged by Agent and the Term Loan Collateral Agent, in a sufficient
number of counterparts for distribution to all parties.
(c)    Lien Searches. Agent shall have received UCC, title and Lien searches and
other evidence reasonably satisfactory to Agent that its Liens are the only
Liens upon New Borrower’s Collateral, other than Permitted Liens.
(d)    Liens. Agent shall have received satisfactory evidence that Agent shall
have a valid and perfected first priority (except as otherwise permitted
hereunder) Lien and security interest in New Borrower’s Collateral (including
acknowledgments of all filings, registrations or recordations necessary to
perfect its Liens in New Borrower’s Collateral).
(e)    Fees. All filing and recording fees and taxes shall have been duly paid
or arrangements satisfactory to Agent shall have been made for the payment
thereof.
(f)    Officer’s Certificate. Agent shall have received certificates, in form
and substance satisfactory to it, from a knowledgeable Senior Officer of New
Borrower certifying that, after giving effect to the transactions hereunder, (i)
New Borrower is Solvent; (ii) no Default or Event of Default exists; (iii) the
representations and warranties set forth in Section 9 of the Loan Agreement are
true and correct; and (iv) New Borrower has complied with all agreements and
conditions to be satisfied by it under the Loan Documents.
(g)    Secretary Certificate. Agent shall have received a certificate of a duly
authorized officer of New Borrower, certifying (i) that attached copies of New
Borrower’s Organic Documents are true and complete, and in full force and
effect, without amendment except as shown; (ii) that an attached copy of
resolutions authorizing execution and delivery of the Loan Documents is true and
complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this credit facility; and (iii) to the
title, name and signature of each Person authorized to sign the Loan Documents.
Agent may conclusively rely on this certificate until it is otherwise notified
by New Borrower in writing.




--------------------------------------------------------------------------------




(h)    Legal Opinion. Agent shall have received a written opinion of Gibson,
Dunn & Crutcher LLP with respect to New Borrower, in form and substance
satisfactory to Agent.
(i)    Charter Documents; Good Standing Certificates. Agent shall have received
copies of the charter documents of New Borrower, certified by the Secretary of
State or other appropriate official of New Borrower’s jurisdiction of
organization. Agent shall have received good standing certificates for New
Borrower, issued by the Secretary of State or other appropriate official of New
Borrower’s jurisdiction of organization and each jurisdiction where such New
Borrower’s conduct of business or ownership of Property necessitates
qualification.
(j)    Insurance. Agent shall have received copies of policies or certificates
of insurance for the insurance policies carried by New Borrower, all in
compliance with the Loan Documents, together with endorsements naming Agent as
lender loss payee (with respect to property policies only) or additional
insured, as appropriate, each in form and substance satisfactory to Agent.
(k)    Diligence. New Borrower shall have provided, in form and substance
satisfactory to Agent, Issuing Banks and Lenders, all documentation and other
information as Agent or any Lender deems appropriate in connection with
applicable “know your customer” and anti‑money‑laundering rules and regulations,
including the Patriot Act, Beneficial Ownership Regulation and the AML
Legislation. If New Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, it shall have provided a Beneficial Ownership
Certification to Agent, Issuing Banks and Lenders.
(l)    Representations and Warranties. The representations and warranties set
forth herein must be true and correct.
(m)    No Default. No event has occurred and is continuing that constitutes an
Event of Default.
(n)    Other Required Documentation. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Agent.
3.    Joinder of New Borrower to the Fee Letter. By its execution of this
Agreement, New Borrower hereby (a) agrees that from and after the date of this
Agreement, it shall be a “U.S. Borrower” party to the Fee Letter as if it were a
signatory thereto and shall be bound by all of the provisions thereof, and (b)
agrees that it shall comply with and be subject to all of the terms, conditions,
covenants, agreements and obligations set forth in the Fee Letter applicable to
U.S. Borrowers. New Borrower hereby agrees that each reference to “U.S.
Borrower” or “U.S. Borrowers” in the Fee Letter shall include New Borrower. New
Borrower acknowledges that it has received a copy of the Fee Letter and that it
has read and understands the terms thereof.
4.    Representations and Warranties. Each Obligor represents and warrants as
follows:
(a)    Authority. Each Obligor has the requisite corporate power and authority
to execute and deliver this Amendment, and to perform its obligations hereunder
and under the Loan Documents (as amended or modified hereby) to which it is a
party. The execution, delivery and performance by each Obligor of this Amendment
have been duly approved by all necessary corporate action and no other corporate
proceedings are necessary to consummate such transactions.
(b)    Enforceability. This Amendment has been duly executed and delivered by
each Obligor. This Amendment and each Loan Document to which any Obligor is a
party (as amended or modified




--------------------------------------------------------------------------------




hereby) is a legal, valid and binding obligation of such Obligor, enforceable
against such Obligor in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability, and is in full force and effect.
(c)    Representations and Warranties. The representations and warranties
contained in each Loan Document to which any Obligor is a party (other than any
such representations or warranties that, by their terms, are specifically made
as of a date other than the date hereof) are correct on and as of the date
hereof as though made on and as of the date hereof.
(d)    Due Execution. The execution, delivery and performance of this Amendment
are within the power of each Obligor, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on any
Obligor.
(e)    No Default. No event has occurred and is continuing that constitutes an
Event of Default.
5.    Deposit Accounts. Within 90 days of the date hereof (or such longer period
as agreed to by Agent in its sole discretion), the New Borrower shall take all
actions necessary to establish Agent’s control of all Deposit Accounts
(including Dominion Accounts) and securities accounts maintained by the New
Borrower; provided, however, that such control shall not be required for
Excluded Deposit Accounts.
6.    Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of New York, without giving effect to any conflict of law
principles (but giving effect to Section 5-1401 of the New York General
Obligation Law and Federal laws relating to national banks). The consent to
forum and judicial reference provisions set forth in Section 14.15 of the Loan
Agreement are hereby incorporated in this Amendment by reference.
7.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or a
substantially similar electronic transmission shall have the same force and
effect as the delivery of an original executed counterpart of this Amendment.
Any party delivering an executed counterpart of this Amendment by telefacsimile
or a substantially similar electronic transmission shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.
8.    Reference to and Effect on the Loan Documents.
(a)    Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement, the Fee Letter, or any other Loan Document to this “Agreement”,
“hereunder”, “herein”, “hereof”, “thereunder”, “therein”, “thereof”, or words of
like import referring to the Loan Agreement, the Fee Letter, or any other Loan
Document shall mean and refer to such agreement as supplemented by this
Amendment.
(b)    Except as specifically amended above, the Loan Agreement, the Fee Letter
and all other Loan Documents are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed and shall
constitute the legal, valid, binding and enforceable obligations of Obligors to
Agent and the Lenders.




--------------------------------------------------------------------------------




(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent or any Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.
(d)    To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.
9.    Ratification. Each Obligor hereby restates, ratifies and reaffirms each
and every term and condition set forth in the Loan Agreement, as amended hereby,
and the Loan Documents effective as of the date hereof. Subject to and without
limiting the foregoing, all security interests, pledges, assignments and other
Liens and Guarantees previously granted by any Obligor pursuant to the Loan
Documents are hereby reaffirmed, ratified, renewed and continued, and all such
security interests, pledges, assignments and other Liens and Guarantees shall
remain in full force and effect as security for the Obligations on and after the
date hereof.
10.    Estoppel. To induce Lenders to enter into this Amendment and to continue
to make advances to Borrowers under the Loan Agreement, each Obligor hereby
acknowledges and agrees that, as of the date hereof, there exists no right of
offset, defense, counterclaim or objection in favor of any Obligor as against
Agent or any Lender with respect to the Obligations.
11.    Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.
12.    Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
[Remainder of Page Left Intentionally Blank]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.


OBLIGORS:


CALLAWAY GOLF COMPANY, 
a Delaware corporation
By: /s/Brian P. Lynch 
Name: Brian P. Lynch
Title: Executive Vice President and Chief Financial Officer


Address for Borrower Agent:


Callaway Golf Company
2180 Rutherford Road
Carlsbad, CA 92008
Attention: Brian P. Lynch
Telephone: (760) 804-4056
Email: Brian.Lynch@callawaygolf.com


With a copy to:


Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10166-0193
Attention: Aaron F. Adams
Facsimile: (212) 351-2494
Email: AFAdams@gibsondunn.com


CALLAWAY GOLF SALES COMPANY,
a California corporation
By: /s/Jennifer L. Thomas
Name: Jennifer L. Thomas
Title: Chief Financial Officer and Treasurer


CALLAWAY GOLF BALL OPERATIONS, INC., 
a Delaware corporation
By: /s/Jennifer L. Thomas
Name: Jennifer L. Thomas
Title: Treasurer


OGIO INTERNATIONAL, INC.,
a Utah corporation
By: /s/Patrick S. Burke 
Name: Patrick S. Burke
Title: Vice President and Treasurer







--------------------------------------------------------------------------------




TRAVISMATHEW, LLC,
a California limited liability company
By: /s/Patrick S. Burke 
Name: Patrick S. Burke
Title: Treasurer


JACK WOLFSKIN NORTH AMERICA, INC., 
a Delaware corporation
By: /s/Brian P. Lynch 
Name: Brian P. Lynch
Title: President and Chief Executive Officer


CALLAWAY GOLF INTERACTIVE, INC. 
a Texas corporation
By: /s/Jennifer L. Thomas 
Name: Jennifer L. Thomas
 Title: Chief Financial Officer


CALLAWAY GOLF INTERNATIONAL SALES COMPANY,
a California corporation
By: /s/Patrick S. Burke 
Name: Patrick S. Burke
Title: President


CALLAWAY GOLF CANADA LTD.,
a Canada corporation
By: /s/Patrick S. Burke 
Name: Patrick S. Burke
Title: Director


CALLAWAY GOLF EUROPE LTD.,
a company organized under the laws of England and Wales
By: /s/Patrick S. Burke 
Name: Patrick S. Burke
Title: Director




By: /s/ Neil Howie  
Name: Neil Howie
Title: Director







--------------------------------------------------------------------------------




CALLAWAY GOLF EUROPEAN HOLDING COMPANY LIMITED,
a company limited by shares incorporated under the laws of England and Wales
By: /s/ Neil Howie 
Name: Neil Howie
Title: Director




By: /s/ Steven Gluyas 
Name: Steven Gluyas
Title: Director


CALLAWAY GERMANY HOLDCO GMBH, 
a limited liability company (Gesellschaft mit beschränkter Haftung) under the
laws of the Federal Republic of Germany
By: /s/Patrick S. Burke 
Name: Patrick S. Burke
Title: Managing Director




By: /s/ Melody Harris‑Jensbach
Name: Melody Harris‑Jensbach
Title: Managing Director





JW STARGAZER HOLDING GMBH, 
a limited liability company (Gesellschaft mit beschränkter Haftung) under the
laws of the Federal Republic of Germany
By: /s/ Melody Harris‑Jensbach
Name: Melody Harris‑Jensbach
Title: Managing Director




By: /s/ Ante Franicevic
Name: Ante Franicevic
Title: Managing Director







--------------------------------------------------------------------------------




SKYRAGER GMBH, 
a limited liability company (Gesellschaft mit beschränkter Haftung) under the
laws of the Federal Republic of Germany
By: /s/ Melody Harris‑Jensbach
Name: Melody Harris‑Jensbach
Title: Managing Director




By: /s/ Ante Franicevic
Name: Ante Franicevic
Title: Managing Director


JACK WOLFSKIN AUSRÜSTUNG FÜR DRAUSSEN GMBH & CO. KGAA, 
a partnership limited by shares (Kommanditgesellschaft auf Aktien) under the
laws of the Federal Republic of Germany, acting through its managing partner,
SKYRAGER GMBH
By: /s/ Melody Harris Jensbach_
Name: Melody Harris Jensbach
Title: Managing Director


By: /s/ Ante Franicevic
Name: Ante Franicevic
Title: Managing Director


JACK WOLFSKIN RETAIL GMBH, 
a limited liability company (Gesellschaft mit beschränkter Haftung) under the
laws of the Federal Republic of Germany
By: /s/ Melody Harris Jensbach
Name: Melody Harris Jensbach
Title: Managing Director




By: /s/ Ante Franicevic
Name: Ante Franicevic
Title: Managing Director









--------------------------------------------------------------------------------






AGENT AND LENDERS
BANK OF AMERICA, N.A., as Agent and as a U.S. Lender
By: /s/ James Fallahay
Name: James Fallahay
Title: Senior Vice President


Address:


Bank of America, N.A.
520 Newport Center Drive, Ste. 900
Newport Beach, CA 92660
Attn: James Fallahay
E-Mail: james.fallahay@baml.com
Telecopy: (415) 228-5278


With a copy to:


Morgan, Lewis & Bockius LLP
300 South Grand Avenue, 22nd Floor
Los Angeles, California 90071-3132
Attn: Marshall Stoddard, Jr., Esq.
E-Mail: mstoddard@morganlewis.com 
Telecopy: (213) 612-2501


BANK OF AMERICA, N.A.
(acting through its London branch), as a U.K. Lender and a German Lender
By: /s/ James Fallahay
Name: James Fallahay
Title: Senior Vice President


Address: On File with Agent







--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.
(acting through its Canada branch), as a Canadian Lender
By: /s/ Sylwia Durkiewicz
Name: Sylwia Durkiewicz
Title: Vice President


Address:


Bank of America, N.A.
181 Bay Street, Suite 400
Toronto, ON M5J 2V8
Attn: Sylwia Durkiewicz
E-Mail: sylwia.durkiewicz@baml.com
Telecopy: (312) 453-4041







--------------------------------------------------------------------------------






SUNTRUST BANK,
as a U.S. Lender, a Canadian Lender,
a U.K. Lender, and a German Lender


By: /s/ Dan Clubb
Name: Dan Clubb
Title: Director


Address: On File with Agent















--------------------------------------------------------------------------------






MUFG UNION BANK, N.A.,
as a U.S. Lender, a Canadian Lender,
a U.K. Lender, and a German Lender


By: /s/ Peter Ehlinger
Name: Peter Ehlinger
Title: Vice President


Address: On File with Agent











--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
as a U.S. Lender


By: /s/ Daniel Stampfel
Name: Daniel Stampfel
Title: Authorized Officer


Address:


2200 Ross Avenue, 9th FL
Dallas, TX 75201
Attn: Daniel Stampfel
E-Mail: daniel.j.stampfel@jpmorgan.com
Telecopy: 214-965-2594









--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.
LONDON BRANCH,
as a U.K. Lender and a German Lender


By: /s/ Kennedy A. Capin
Name: Kennedy A. Capin
Title: Executive Director


Address:


JPMorgan Chase Bank, N.A.,
25 Bank Street, Canary Wharf
London, E14 5JP
Attn: Kennedy Capin
E-Mail: kennedy.a.capin@jpmorgan.com
Telecopy: +44 (0)20 3493 1365





--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH,
as a Canadian Lender


By: /s/ Auggie Marchetti
Name: Auggie Marchetti
Title: Authorized Officer


Address:


JPMorgan Chase Bank, N.A.,
66 Wellington Street West, 45th Floor
Toronto, ON M5K 1E7
Attn: Auggie Marchetti
E-Mail: agostino.a.marchetti@jpmorgan.com







